Citation Nr: 9934377	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran served in active service from July 1959 
to July 1961. 


FINDING OF FACT

There is no competent medical evidence of a causal nexus 
between the veteran's current right knee disability and his 
military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records are negative for any right knee 
abnormalities.  In addition, the veteran's discharge 
examination and a May 1961 report of medical history 
completed by the veteran does not show any treatment for a 
right knee injury and/or any right knee abnormalities.

The post-service medical evidence includes an October 1997 
statement from Thomas E. Scott, M.D., indicating that he had 
treated the veteran since 1989 for connective tissue disease.  
Dr. Scott reported that the veteran had chronic right knee 
pain which predated his care in that office.  Dr. Scott 
indicated that the veteran reported that he had fallen down 
several steps in service and went to the VA in 1973 for 
evaluation.  Dr. Scott also reported that the veteran's 
symptoms had progressed since that time and that his current 
examination was consistent with degenerative disease in the 
knee with a superimposed infusion.  Dr. Scott opined that 
this diagnosis might be related to trauma sustained in 1973.  
Dr. Scott was of the opinion that it was clear the veteran's 
right knee problem predated his diagnosis of connective 
tissue disease.  

The Board notes although these statements are contained in a 
medical statement by physician, transcription of lay history 
is not "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Further, Dr. Scott's statement while 
specifically linking the veteran's right knee problem to 
trauma sustained in 1973, does not link any current disorder 
to the veteran's service between 1959 and 1961.  Further, to 
the extent that the statement may be read as an attempt to 
relate the veteran's current right knee disorder to service, 
the statement is clearly speculative.  Notably, the Court has 
held that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Thus, to the extent that this statement either 
does not relate the claimed disorder to service by its 
speculative nature, or simply contains a recitation of the 
appellant's reported medical history, the statement cannot 
form the basis of competent medical evidence.  

Moreover, medical records from Carol W. Stanford, M.D., dated 
from March 1996 to July 1996 basically describe the treatment 
the veteran received for collagen vascular disease, and 
degenerative arthritis and joint disease of the knees.  
Additionally, an October 1997 statement by Dr. Stanford notes 
the veteran was treated for knee problems in 1989, and he had 
undergone aspiration of knee fluid.  She also reported that 
because the veteran had swelling at that time, rheumatologic 
disease, mixed connective tissue disease, lupus, and myopathy 
were discussed.  Dr. Stanford did not attempt to relate any 
current right knee disorder to service.

The Board has also considered the testimony provided by the 
veteran during the July 1999 appeal hearing before the 
undersigned member of the Board in assessing whether the 
veteran has presented a well-grounded claim for service 
connection in this case.  At that time, the veteran testified 
he injured his right knee in 1960 while stationed at Fort Ord 
in California.  He indicated that no x-rays were taken at 
that time, but his knee was wrapped.  In addition, he 
testified that he has continued to suffer from right knee 
problems since his discharge from service, to include a knee 
injury in 1972 when his knee popped out of place while 
jogging.  He also noted that he has lupus and rheumatoid 
arthritis. 

After a review of the claims file, the Board finds that the 
evidence of record does not include competent medical 
evidence that links any currently diagnosed right knee 
disorder to an in-service right knee injury or otherwise to 
the veteran's service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his period 
of service and his current right knee disorder.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board notes further, that to the extent that the 
veteran is competent to testify as to his symptoms, with 
respect to the claimed right knee disability, manifested in 
service and thereafter, he is not competent to relate those 
symptoms to any current condition.  See Savage, supra.  As 
such, his statements are an insufficient basis upon which to 
well ground his claim.  Thus, in the absence of competent 
medical evidence to support the claim of service connection 
for a right knee disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded, and the claim must be denied.  38 U.S.C.A. 
§ 5107 (West 1991).

In arriving at this conclusion, the Board has considered the 
various statements by the veteran and his representative 
attempting to link the veteran's current claimed right knee 
disorder to the veteran's period of service.  However, while 
the Board acknowledges the sincerity of these statements, the 
Board notes that the veteran and his representative are 
laypersons and, as such, are not qualified to offer a medical 
opinion regarding the existence of a disability or as to the 
etiology of any such disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit, supra, in which the 
Court held that a veteran does not meet the burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons why his claim 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right knee disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

